Citation Nr: 9932745	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  94-19 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased rating for low back 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for left elbow 
disability, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for right ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 until 
September 1992.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of July 1993 of the Seattle, Washington Regional 
Office (RO) which denied service connection for right ear 
hearing loss but granted service connection for herniated 
nucleus pulposus at L4-5 and for degenerative joint disease 
of the left elbow, each rated 10 percent disabling.  

This case was remanded by decisions of the Board dated in 
March 1996, March 1997 and August 1999 and is once again 
before the signatory Member for appropriate disposition.  


FINDINGS OF FACT

1.  The claim for service connection for right ear hearing 
loss is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.

2.  The service-connected low back disability has been shown 
to be manifested by complaints of morning pain and 
radiculopathy of the right leg with twisting motion, and 
clinical demonstration of limitation of flexion to 80 degrees 
with some discomfort.

3.  The service-connected left elbow disability has been 
shown to be manifested by fluid in the area of the olecranon 
productive of limitation of range of motion from 20 degrees 
to 100 degrees, and crepitus.  



CONCLUSIONS OF LAW

1.  The claim for service connection for right ear hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  A rating in excess of 10 percent for herniated nucleus 
pulposus is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.655, 4.71a, Diagnostic Code 5293 
(1999).

3.  A rating in excess of 10 percent for degenerative joint 
disease of the left elbow is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.655, 4.71a, 
Diagnostic Code 5003 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Service connection for right ear hearing loss.

Service connection may be granted for a disability resulting 
from disease contracted in the line of duty or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1153 (West 1991); 38 C.F.R. § 3.306 (1999).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may legitimately be 
questioned.

Service connection for impaired hearing may be established if 
at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1999).

The threshold question is whether the veteran has presented a 
well-grounded claim for service connection for right ear 
hearing impairment.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive, it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the claimant 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Epps v. Gober, 126 F.3d 1464 (1997); see also 
Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v 
Brown, 8 Vet. App. 563, 568 (1996) (en banc).

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be a medical diagnosis of a current disability.  
Second, there must be medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury.  Third, there must be medical evidence of 
a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
supra.  

The service medical records indicate that the veteran served 
in positions in which he may have been exposed to excessive 
noise as indicated in a Medical Surveillance Questionnaire 
dated in August 1987 which noted the issuance of earplugs 
over the years.  No complaint or treatment for hearing 
impairment is recorded.  At the time of retirement from 
service between June and July 1992, the appellant was 
afforded a number of audiograms which revealed fluctuating 
readings, including two 25 decibel losses and two 30 decibel 
losses in the right ear at applicable frequencies on July 26, 
1992.  However, subsequent audiograms on July 29, 1992 and 
July 9, 1992 were within the normal range of hearing in the 
right ear for VA purposes.

The postservice service record reflects that the veteran 
underwent a VA audiological evaluation in December 1992 which 
disclosed puretone thresholds of 5/25/5/15/15/ in the right 
ear at the 500/1000/2000/3000/4000 Hertz frequencies, with a 
speech recognition score of 98 percent.  An assessment of 
"[h]earing is within normal limits in the right ear" was 
rendered.  As will be elaborated upon in greater detail 
below, the appellant did not report for any subsequent VA 
audiology evaluations scheduled in June 1996, August 1997, 
and November 1997 to further evaluate his claim with respect 
to right ear hearing loss.

Analysis

There is no competent clinical evidence of record which shows 
that the appellant has any current ratable hearing loss 
disability of the right ear for VA purposes, and his right 
ear hearing ability has been clinically characterized as 
being within normal limits.  A review of the clinical record 
discloses that puretone thresholds and speech discrimination 
in the right ear did not demonstrate hearing loss disability 
for VA purposes on most recent VA audiology evaluation in 
December 1992.  In this regard, it must be pointed out to the 
veteran that a claim for service-connection must be 
accompanied by evidence which establishes that he currently 
has the claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  A well-grounded claim requires 
evidence of a present disability.  Brammer at  223.  
Consequently, the appellant's own assertions that he now has 
right ear hearing impairment do not constitute cognizable 
evidence upon which to reach the merits of this matter in the 
absence of clinical demonstration of current disability.  

A well-grounded claim must be supported by evidence, more 
than merely allegations.  Tirpak at 609, 611.  Without the 
requisite competent evidence reflecting that the veteran 
currently has a ratable right ear hearing impairment which is 
related to service, he has not met his burden of submitting 
evidence that his claim for service connection for such is 
well grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); 
Tirpak at 611.  Accordingly, the appellant's claim for 
entitlement to service connection for right ear hearing loss 
must be found to be not well-grounded, and the claim must be 
denied.  See Edenfield v. Brown, 8 Vet.App. 384 (1995).  As 
the veteran's claim is not well grounded, the VA has no 
further duty to assist the veteran in developing the record 
to support this claim.  See Epps, supra.  Moreover, the Board 
is not otherwise aware of the existence of any relevant 
evidence which, if obtained, would make the claim well 
grounded.  See McKnight v. Gober, No. 97-7062 (Fed.Cir. Dec. 
16, 1997) (per curiam).

Although the Board has considered and decided the issue of 
service connection for right ear hearing loss on a ground 
different from that of the RO, which denied the claim on the 
merits, the appellant has not been prejudiced by the Board's 
decision.  This is because in assuming that the claim was 
well grounded, the RO afforded the claimant greater 
consideration than his claim in fact warranted under the 
circumstances.  See Meyer v. Brown, 9 Vet.App. 425, 432 
(1996); Bernard v. Brown, 4 Vet.App. 384, 392-94 (1993).

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussions above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for this disorder.  
Robinette, 8 Vet.App. at 77.

2.  Increased ratings for low back and left elbow 
disabilities.

The veteran contends that his back is very painful on 
standing or sitting for any period of time and that he has 
been forced to quit jobs on account thereof.  He also 
contends that he cannot straighten out the left elbow due to 
bone chips and fluid in that area.  

The record reflects that the veteran underwent VA 
examinations for compensation and pension purposes in 
December 1992.  He complained of morning pain in the lower 
back, and shooting pain down the right leg with any twisting 
motion.  He asserted that he could not straighten out the 
left elbow due to grinding of bone chips and fluid in that 
area.  Physical examination revealed no gross bony 
abnormalities of the spine, and no tenderness to palpation.  
Flexion was to 80 degrees at the waist with some discomfort.  
Examination of the extremities was unremarkable except that 
the left elbow had a range of motion from 20 degrees to 100 
degrees.  Palpation over the elbow was significant for 
crepitus.  There was also some fluid noted in the area of the 
olecranon bursa.  There was no warmth or erythema in this 
area.  Supination and pronation were intact.  There was no 
tenderness to palpation.  Neurologic examination revealed 
strength was 5/5 in the upper and lower extremities.  His 
gait was stable and symmetric.

Pursuant to Board remand of March 1996, the veteran was 
scheduled for VA neurologic and orthopedic examinations in 
June 1996.  The appellant was also requested to provide the 
names and addresses and authorization for release of records 
of all VA and non VA health care providers who had treated 
him for his disabilities in recent years.  He failed to 
report for scheduled VA examinations in June 1996 and no 
explanation was given for his failure to appear.

The case was again remanded by the Board in March 1997.  The 
appellant was given another opportunity to report for VA 
orthopedic and neurologic examinations, as well as to respond 
to a request for additional clinical information from non-VA 
providers.  The veteran did not appear for VA examinations in 
August 1997 and did not reply to RO's written request for 
additional information regarding treatment.  There is no 
indication in the record that he did not receive notification 
of the VA examinations or the correspondence sent to him as 
no address change is evident.  There is no explanation of 
record as to why he did not respond in either instance.  The 
veteran most recently declined to appear for VA examinations 
scheduled in November 1997 despite being advised as to the 
importance of reporting for VA examinations in a prior 
remand.  

Under the applicable laws and regulations, disability 
evaluations are determined by applying the criteria set forth 
in the VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999). 

In evaluating disability ratings of the musculoskeletal 
system, functional loss must be considered.  "The functional 
loss...may be due to pain, supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion and a part which becomes painful on use 
must be regarded as seriously disabled."  38 C.F.R. § 4.40 
(1999).  If the disability involves a joint, consideration 
must be given to whether there is less movement than normal, 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45 (1999).  In 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a rating determination under a diagnostic code which provides 
for a rating solely on the basis of loss of range of motion, 
should be portrayed "in terms of the degree of additional 
range-of- motion loss due to pain on use or during flare-
ups." 

Moderate limitation of motion of the lumbar segment of the 
spine warrants a 20 percent evaluation.  A 40 percent 
evaluation requires severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (1999).  A 20 percent 
evaluation is warranted for lumbosacral strain where there is 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
evaluation requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1991).

A 10 percent evaluation is warranted for mild intervertebral 
disc syndrome.  A 20 percent is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation is warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  A 60 percent evaluation requires pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (i.e., with characteristic 
pain and demonstrable muscle spasm, an absent ankle jerk or 
other neurological findings appropriate to the site of the 
diseased disc) and little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1999).

Flexion of the forearm limited to 100 degrees warrants a 10 
percent evaluation for either the major or minor upper 
extremity.  A 20 percent evaluation is warranted for either 
upper extremity if flexion of the forearm is limited to 90 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206 (1999).

Extension of the forearm limited to 60 degrees warrants a 10 
percent evaluation for either the major or minor upper 
extremity.  A 20 percent evaluation is warranted for either 
upper extremity if extension of the forearm is limited to 75 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207 (1999).

Where forearm flexion is limited to 100 degrees, and 
extension to 45 degrees, a 20 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5208 (1999).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1999).

The Board notes that prior to applying the above laws and 
regulations, it is necessary for the results of a current VA 
examination of the veteran to be of record in order to assess 
the current degree of disability with respect to the service-
connected disabilities.  In this regard, the Board finds that 
the duty to assist the appellant has been fully complied with 
to the extent feasible.  However, the duty to assist is not a 
one-way street.  See Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See 
also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The 
veteran must take some responsibility in helping to develop 
his claim.  As well, the United States Court of Appeals for 
Veterans Claims (Court) has held that, "[I]n the normal 
course of events, it is the burden of the veteran to keep the 
VA apprised of his whereabouts.  If he does not do so, there 
is no burden on the part of the VA to turn up heaven and 
earth to find him.  It is only where a file disclosed other 
possible and plausible addresses that an attempt should be 
made to locate him at the alternate known address before 
finding abandonment of a previously adjudicated benefit."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

The veteran's appeal is taken from an original rating 
decision granting service connection for the low back and 
left elbow disabilities at issue, and assigning the current 
disability ratings.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (1999).

The clinical evidence of record establishes that the veteran 
has limitation of motion of the low back with pain and 
radiculopathy involving the right leg.  Significantly, 
however, it has been demonstrated that the veteran retains a 
stable and symmetric gait, has full strength in the lower 
extremities, and is able to forward flex to 80 degrees from 
the waist.  The Board notes that the veteran has reported 
exacerbation of the low back pain on prolonged standing and 
sitting.  Even with consideration of the additional 
functional impairment due to increased pain on use, the 
clinical record does not demonstrate functional impairment 
comparable to greater than slight limitation of motion, or 
mild intervertebral disc syndrome.  In this regard, it is 
noted there has been no clinical demonstration of muscle 
spasm on forward bending, recurring attacks of disc 
symptomatology as opposed to increased pain on use, or 
moderate loss of normal range of motion.  As such, the 
preponderance of the evidence is against an increased rating 
for the service-connected low back disability.

Plate I of 38 C.F.R. § 4.71 (1999) establishes that full 
range of elbow flexion is from zero degrees to 145 degrees.  
On clinical examination in December 1992, the veteran 
demonstrated left elbow flexion from 20 to 100 degrees 
without demonstration of associated pain.  Further, 
supination and pronation were intact, there was no tenderness 
to palpation, and neurologic examination revealed strength 
was 5/5 in the upper extremities.  As there has not been 
clinical demonstration of forearm flexion limited to 90 
degrees, extension limited to 75 degrees, or forearm flexion 
limited to 100 degrees with extension limited to 45 degrees, 
the preponderance of the evidence is against a finding that 
the veteran meets the criteria for an increased rating for 
the left elbow disability under Diagnostic Code 5206, 5207 or 
5208.


ORDER

Entitlement to an increased rating for low back disability, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased rating for left elbow disability, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to service connection for right ear hearing loss 
is denied.  


		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

